Citation Nr: 1421003	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2010 rating decision issued by the Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has hearing loss and tinnitus as a result of his work as a Hawk Missile Crewman in service.   The Veteran had two audiograms in service shortly before discharge with vastly different results.  One of these examinations showed normal hearing, the other showed a hearing loss disability.  The VA audiologist who examined the Veteran in May 2010 stated that the exams were not similar in any way and could not be compared.  No explanation was offered for the differing results of the two in service audiograms.

The Veteran's treatment records show that he requested hearing aids around March 2010, but there was some difficulty assessing whether this was appropriate because the Veteran gave inconsistent responses at his hearing tests.  He had to be reinstructed twice before the audiologist was able to obtain results that she considered valid.  Although she diagnosed mild to moderate hearing loss in both ears, actual pure tone thresholds and word recognition scores were not reported so it is impossible to discern from her note whether the Veteran's level of hearing loss recorded at that time would be considered disabling pursuant to VA regulations.  

The Veteran was afforded a VA audiological examination in connection with this claim in May 2010.  The Veteran again responded inconsistently to testing and his behavioral responses were not consistent with objective measures. The examiner could not obtain valid results due to the Veteran's behavior during the examination.  She noted that his responses to the testing were inconsistent with any known diagnosis, and that he had a history of inconsistent responses to audiological testing.  The examiner explained that reasons for this included malingering, mental illness, or cognitive dysfunction. She also noted that while the Veteran's treatment records documented complaints of tinnitus, the Veteran did not report tinnitus at the examination.

At his April 2013 hearing the Veteran testified that he had tinnitus and difficulty hearing.  He claimed that his tinnitus made it difficult to respond appropriately to audiological tests.  His attorney requested that he be provided another examination.

A copy of the March 2010 audiogram which was considered to be valid by the treating audiologist should be obtained, if possible.  Additionally, in light of his attorney's specific request, the Board finds that VA should give the Veteran another opportunity to undergo an audiological examination.  He is advised that if he continues to behave in a way that causes the examination test result to be invalid, his claim will be decided on the evidence of record.

Additionally, the claims file reflects that the Veteran is receiving Social Security Administration (SSA) disability benefits. Although this is likely related to the Veteran's other, more serious, medical problems, the Veteran has never specified the reason he was given these benefits.  There is the possibility that there is some evidence in the SSA files that could be related to the Veteran's hearing loss cannot be excluded.  Therefore, these records should be obtained.

Additionally, since it appears that the Veteran may have continued to receive treatment for his claimed hearing loss at VA, more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's VA treatment records for the period since October 2011.  If the records cannot be obtained, the inability to obtain the records should be documented in the claims file and the Veteran and his representative should be notified of VA's inability to obtain the records.

2.  Obtain a copy of the March 2010 audiogram showing the actual pure tone and word recognition test results.  If this record is unavailable the inability to obtain it should be documented in the claims file and the Veteran and his representative should be notified of VA's inability to obtain the record.

3.  Obtain a copy of the Veteran's SSA disability records. If the records cannot be obtained, the inability to obtain the records should be documented in the claims file and the Veteran and his representative should be notified of VA's inability to obtain the records.

4.  Afford the Veteran a VA audiological evaluation.  If a hearing loss disability is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that it either onset during service or was caused or aggravated (permanently made worse) by an incident of service, including exposure to noise in service.  In doing so, the examiner should discuss the vastly different results of audiological testing conducted in conjunction with two different separation examinations in April 1976 and July 1976 and the likely validity of both of these examinations.  The examiner should also discuss the validity of the March 2010 VA audiological test results and whether they likely accurately reflect the degree of the Veteran's claimed hearing loss.  The examiner should also indicate whether it is at least as likely as not that the Veteran actually has tinnitus, and if so whether it at least as likely as not onset during service or was caused or aggravated by an incident of service.  The examiner should indicate whether there is a relationship between the Veteran's claimed hearing loss and his tinnitus.  If the examiner is unable to provide the requested opinion(s) without resort to undue speculation, he or she should explain why this is the case. 

5.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if necessary, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



